United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.N., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, RECORDS
MANAGEMENT DIVISION, Winchester, VA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 12-1543
Issued: February 12, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
On July 9, 2012 appellant filed a timely appeal from a nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP) dated May 7, 2012 that denied her request for
reconsideration on the grounds that it was untimely filed and failed to establish clear evidence of
error.1 The Board docketed the appeal as No. 12-1543.
The Board has reviewed the record on appeal and finds that the case must be remanded to
OWCP for application of the appropriate standard of review because appellant’s request for
reconsideration was timely submitted.
The most recent merit decision of OWCP was issued on February 7, 2011. As shown by
a date stamp on a letter requesting reconsideration dated February 6, 2012, appellant submitted
1

On July 15, 2010 appellant, a supervisory research analyst, filed a claim alleging post-traumatic stress disorder
(PTSD), cervical disc syndrome, and facial pain syndrome caused by a May 25, 2010 incident when a security
officer asked her to check a women’s restroom at the employing establishment to see if there was any obvious fecal
matter; appellant complied and observed feces on a toilet seat. In a September 15, 2010 decision, OWCP found the
claimed incident established but denied the claim. In a February 7, 2011 decision, an OWCP hearing representative
denied the claim because the medical evidence was insufficient to establish that appellant sustained an emotional or
physical condition due to the compensable work factor.

her reconsideration request to OWCP on February 7, 2012. She also submitted new evidence,
including medical evidence from two physicians. By decision dated May 7, 2012, OWCP denied
appellant’s reconsideration request on the grounds that it was untimely filed and failed to
establish clear evidence of error.
OWCP’s regulations in effect at the time that OWCP issued the February 7, 2011
decision provided:
“An application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. If submitted by mail, the application
will be deemed timely if postmarked by the U.S. Postal Service within the time
period allowed. If there is no such postmark, or it is not legible, other evidence
such as (but not limited to) certified mail receipts, certificate of service, and
affidavits, may be used to establish the mailing date.”2
The Board has long held that the one-year time limitation begins to run on the date
following the date of the original OWCP decision.3 Thus, in the instant case, appellant’s
reconsideration request would be considered timely if submitted on February 7, 2012. On appeal
she indicated that she hand-delivered her reconsideration request to OWCP, and as shown by the
date-stamp on her reconsideration letter dated February 6, 2012, it was received by OWCP on
February 7, 2012.
As appellant’s reconsideration request dated February 6, 2012 and stamped received on
February 7, 2012 was made within one year of the Board’s merit decision dated February 7,
2011, the Board concludes that the request was timely. In its May 7, 2012 decision denying
appellant’s reconsideration request, OWCP applied the clear evidence of error legal standard.
This standard is the appropriate standard only for cases in which a reconsideration request is
untimely filed.4 Since OWCP erroneously reviewed the evidence submitted by appellant in
support of her reconsideration request under the clear evidence of error standard, the Board will
remand the case to OWCP for application of the standard for reviewing a timely request for
reconsideration as set forth at 20 C.F.R. § 10.606(b)(2).

2

20 C.F.R. § 10.607 (1999). Current OWCP regulations provide that application for reconsideration must be
received within one year of the date of OWCP decision for which review is sought. 20 C.F.R. § 10.607(a) (2012).
3

Darletha Coleman, 55 ECAB 143 (2003).

4

See Donna M. Campbell, 55 ECAB 241 (2004).

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 7, 2012 is set aside and the case is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: February 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

